DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 10 has been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 09/20/2021. Claims 1-9 and 11 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan et al. (US 2019/0028329 A1) in view of Celozzi et al. (US 2019/0149397 A1) further in view of Lapiotis et al. (US 2017/0019302 A1).

For claim 1 Kanakarajan teaches a fault recovery control method for a communication apparatus in a communication system (see Fig. 4 “detect issue 410 and resolve issue 450”), wherein the communication system comprises: 
the communication apparatus that is arranged in a site and includes a plurality of virtual network functions used for service chaining (see Fig. 2 “uCPE platform 210”, Fig. 5 “site 1-3 uCPE includes VNF1-3”, paragraph 15 “a uCPE includes a set of VNF1, VNF2, and VNF3”, and paragraph 1 “service chain”) ; and 
an upper apparatus that is connected to the communication apparatus in the site via a network and manages the virtual network functions and the service chaining on the communication apparatus (see paragraph 21 and Fig. 2 “network orchestrator and exemplary network environment”), the method comprising: 
setting, at least a part of functions of the upper apparatus for managing the virtual network functions and for changing the service chaining on the communication apparatus in the site, to be deployed on the communication apparatus in the site (see paragraph 32 “orchestrator may capable of managing VNFs”, paragraph 33 “network orchestrator is partially or entirely hosted within uCPE”, paragraph 51 “multiple VNFs of uCPE provide particular service (service chain)”, Fig. 6, and paragraphs 80-82 “service chain management of a UCPE in a site”); and 
on occurrence of a fault in the communication apparatus in the site, performing recovery from the fault by the communication apparatus rearranging autonomously the service chaining thereon the rearranging of the service chaining including (see Fig. 6, paragraphs 80-82 “service chain management of a uCPE in a site in case of an issue (fault)”, paragraph 1 “NFV platforms may be distributed (on-site NFV) which uses uCPE centralized (cloud base NFV) which uses vCPE and hybrid of distributed and centralized”, paragraphs 49-50 “detecting an issue in a uCPE that may resolved according to some implementation by migrating a traffic flow to a vCPE platform, wherein a traffic flow may be associated with VNFs, with uCPE platforms, wherein the traffic flow comes from multiple VNFs of a uCPE of a service (service chaining)”); and
transmitting, by the communication apparatus, information on the rearranged service chaining to the upper apparatus to cause setting information on the virtual network functions and the service chaining held in the communication apparatus and the upper apparatus to be consistent therebetween (see paragraph 67 “sending notification of service chain from uCPE to VCPE” and Fig. 6 “steps of making the service chain of uCPE consistent with vCPE”).
Kanakarajan does not explicitly teach bypassing a faulty virtual function forming the service chaining.
However, Celozzi teaches bypassing a faulty VNF X to VNF Y (see Celozzi: Fig. 1 (prior art) and paragraph 13 “failover (bypass) from VNF-X to VNF-Y”).
Kanakarajan does not explicitly teach resetting the faulty virtual network function.
 However, Celozzi teaches VNF-X has been recovered, repaired, (reset) (see Celozzi: Fig. 1 (prior art) and paragraph 20 “VNF-A does not perform failover from VNF-X to VNF-Y since the VNF-X is reset”).
Kanakarajan does not explicitly teach that a uCPE including VNF1, VNF2…VNFn resolve issue autonomously.
However, Celozzi teaches a first VNF receives a link failure notification comprising link recovery status information indicating a current recovery status, and triggering an action depending on the link status information to resolve the link failure (see Celozzi: paragraph 24). In addition, Celozzi teaches automatic (autonomous) recovery of a link failure except if it is due a software malfunction of a second VNF (see Celozzi: paragraph 25).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Celozzi in the failover mechanism of Kanakarajan in order to implement the automatic failover of the in a VNF of uCPE rather than an orchestrator of cloud (see Celozzi: paragraph 25).
Kanakarajan in view of Celozzi does not explicitly teach the rearranging of the service chaining.
However, Lapiotis teaches dynamic service chain network/topology (e.g., (re) arranging the order or sequence of VNFs in a service chain for dynamic service chain management and orchestration (see Lapiotis: paragraph 61). In addition, with respect to limitation “transmitting, by the communication apparatus, information on the rearranged service chaining to the upper apparatus to cause setting information on the virtual network functions and the service chaining held in the communication apparatus and the upper apparatus to be consistent therebetween”, Lapiotis teaches “characteristics situations” profiles (CSP) trainable knowledge–based expert system which defines VNF reconfiguration (rearrangement) (see Lapiotis: at least paragraph 35) and the CSP updating process which update chain changes (see Lapiotis: at least paragraph 54)
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Celozzi in the combined failover mechanism of Celozzi and Kanakarajan in order to dynamically mange and orchestrate service chain changes and update the service chains within a network (see Lapiotis: paragraph 61).

          For claim 2 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the fault recovery control method, further comprising:  
	after recovery from the fault, transmitting, by the communication apparatus, a notification of change in setting of the service chaining to the upper apparatus (see Kanakarajan: paragraph 67, claim 20 “notification is sent after corrective action”, and Celozzi: Fig. 14 “Link failure recovered and discard notification”).

          For claim 3 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the fault recovery control method, further comprising: 
on the occurrence of (see Celozzi: paragraph 6 “VNF decides to wait until the link between the VNF and the other VNF is recovered (i.e., repaired), if possible” and “last possible time to start performing failover (autonomous) failover), from VNF-X to VNF-Y”), 
rearranging the service chaining, by the communication apparatus, without receiving an instruction from the upper apparatus (see Celozzi: paragraph 6 “VNF decides to wait until the link between the VNF and the other VNF is recovered (i.e., repaired), if possible” and “last possible time to start performing failover (autonomous) failover), from VNF-X to VNF-Y”).

          For claim 4 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the fault recovery control method, comprising: 
acquiring, by the communication apparatus, the  setting information regarding paths of the service chaining and setting information regarding a configuration of an individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (see Kanakarajan: paragraph 24 “uCPE has received configuration of system” and paragraph 67 “orchestrator sends notification of migration to uCPE”).

          For claim 5 Kanakarajan in view of Celozzi further in view of Lapiotis teaches a communication system
a communication apparatus arranged in a site, the communication apparatus including a plurality of virtual network functions and a service chaining with the virtual network functions connected (as discussed in claim 1); and 
an one upper apparatus connected to the communication apparatus via a network, the upper apparatus managing the virtual network functions and the service chaining on the communication apparatus, wherein at least a part of functions of the upper apparatus are for managing the virtual network functions and for changing the service chaining on the communication apparatus in the site (as discussed in claim 1), 
wherein the communication apparatus comprises: 
a processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); and 
a memory in circuit communication with the processor and storing program instruction executable by the processor, wherein the processor is configured to change the service chaining on the communication apparatus (see Kanakarajan: Fig.3 “processor 320 and memory 330” and as discussed in claim 1), 
on occurrence of a fault in the communication apparatus, rearrange(as discussed in claim 1), by at least:
 bypassing a faulty virtual network function forming the service chaining (as discussed in claim 1); 
resetting the faulty virtual network function (as discussed in claim 1); and 
transmitting information on the rearranged service chaining to the upper apparatus to cause setting information on the virtual network functions and the service chaining held in the communication apparatus and the upper apparatus to be consistent therebetween (as discussed in claim 1).

          For claim 6 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication system, wherein the processor in the communication apparatus, after recovery from the fault, transmits a notification of change in setting of the service chaining to the upper apparatus (as discussed in claim 2).

          For claim 7 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication system, wherein the communication apparatus includes 
a storage part that stores setting information about configurations and paths of the virtual network functions used for the service chaining (see Kanakarajan: paragraph 1 “Chain service”, paragraph 2 “storage devices”, and as discussed in claim 1), 
wherein, on the occurrence of the fault in the communication apparatus, the processor determines whether an autonomous fault recovery, in which the service chaining is rearranged based on the setting information stored in the storage part, is possible (as discussed in claim 3), and 
wherein, when determining that the autonomous fault recovery is possible, the processor rearranges the service chaining, without receiving an instruction from the upper apparatus (as discussed in claim 3).

          For claim 8 Kanakarajan in view of Celozzi further in view of Lapiotis teaches a communication apparatus arranged in a site and including a plurality of virtual network functions and service chaining with the virtual network functions connected, wherein the communication apparatus is connected to an upper apparatus that manages the virtual network functions and the service chaining on the communication apparatus via a network (as discussed in claim 1), the communication apparatus comprising: 
a processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); 
a memory in circuit communication with the processor and storing program instruction executable by the processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); and 
a storage part that stores setting information about the service chaining connecting the virtual network functions (see Kanakarajan: paragraph 1 “Chain service”, paragraph 2 “storage devices”, and as discussed in claim 1), 
wherein the processor is configured to perform at least a part of functions of the upper apparatus for managing the virtual network functions and for changing the service chaining on the communication apparatus (as discussed in claim 1), and 
on occurrence of a fault in the communication apparatus, the processor is to rearrange the service chaining, based on the setting information stored in the storage part to perform recovery from the fault (as discussed in claim 1) by at least one of: 
bypassing a faulty virtual network function forming the service chaining (as discussed in claim 1); 
resetting the faulty virtual network function (as discussed in claim 1); and 
transmitting information on the rearranged service chaining to the upper apparatus to cause setting information on the virtual network functions and the service chaining held in the communication apparatus and the upper apparatus to be consistent therebetween (as discussed in claim 1).

          For claim 9 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to claim 8, wherein the, processor is configured to, after recovery from the fault, transmit a notification of change in setting of the service chaining to the upper apparatus (as discussed in claim 2).

          For claim 11 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the fault recovery control method according to claim 1, further comprising: 
on occurrence of a fault in the virtual network function used for the service chaining and that is the fault virtual network function, autonomously changing , by the communication apparatus, the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the faulty virtual network function (as discussed in claim 1), or 

          For claim 12 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the fault recovery control method according to claim 1, wherein the upper apparatus is at least one of a virtual network function controller that controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (see Kanakarajan: Fig. 2 “network orchestrator 230”).

          For claim 13 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication system according to claim 7, wherein the processor in the communication apparatus is configured to acquire setting information regarding paths of the service chaining and a configuration of an individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (as discussed in claim 1).

          For claim 14 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication system according to claim 5, wherein the processor in the communication apparatus is configured to, on occurrence of a fault in the virtual network function used for the service chaining on the communication apparatus and that is the faulty virtual network function, autonomously change autonomously the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the faulty virtual network function on which the fault occurs, (as discussed in claim 1 and 11), or 

          For claim 15 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication system according to claim 5, wherein the upper apparatus is at least one of a virtual network function controller that sets and controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (as discussed in claim 1).

          For claim 16 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to claim 8, wherein the processor is configured to, on the occurrence of the fault in the communication apparatus, determine whether an autonomous fault recovery, in which the service chaining is rearranged based on the setting information stored in the storage part, is possible (as discussed in claims 3 and 7), and 
wherein, when determining that the autonomous fault recovery is possible, the processor is configured to rearrange the service chaining, without receiving an instruction from the upper apparatus (as discussed in claims 3 and 7).

          For claim 17 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to claim 16, wherein the processor is configured to acquire setting information regarding paths of the service chaining and a configuration of an individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (as discussed in claim 1).
          For claim 18 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to claim 8 wherein the processor is configured to, on occurrence of a fault in the virtual network function used for the service chaining on the communication apparatus and that is the faulty network function, change autonomously the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the faulty virtual network function (as discussed in claim 14), or 

          For claim 19 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to, wherein the upper apparatus is at least one of a virtual network function controller that controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (see Kanakarajan: Fig. 2 “network orchestrator 230”).

          For claim 20 Kanakarajan in view of Celozzi further in view of Lapiotis teaches the communication apparatus according to claim 19, wherein the virtual network function on the communication apparatus cause the communication apparatus to operate as a Universal Customer Premises Equipment (uCPE) in an enterprise branch site, and wherein the upper apparatus is deployed in a data center (see Kanakarajan: Fig. 2 “uCPE”).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415